587 S.E.2d 22 (2003)
277 Ga. 132
EVERS
v.
EVERS.
No. S03A1288.
Supreme Court of Georgia.
September 22, 2003.
*23 Paul R. Koehler, Atlanta, for appellant.
Daniel W. Mitnick, Alpharetta, Miles W. Rich, Roswell, for appellee.
THOMPSON, Justice.
Barbara Evers sued Michael Evers for divorce. When the case settled, Michael moved for attorney fees under OCGA § 9-15-14. Finding improper conduct on both sides, the trial court denied the motion. We granted husband's application for a discretionary appeal and posed this question: Whether the trial court erred in failing to hold an oral hearing on husband's motion for attorney fees under OCGA § 9-15-14?
1. Generally, unless ordered by the court, motions are decided without oral argument. Uniform Superior Court Rule 6.3. Exceptions are made, however, for motions for new trial, motions for judgment notwithstanding the verdict, and motions for summary judgment.[1] Id.
A hearing is required in order to enter an award of attorney fees. Green v. McCart, 273 Ga. 862, 863(1), 548 S.E.2d 303 (2001). That is because an oral hearing gives the party opposing attorney fees an opportunity to confront and challenge testimony with regard to the need for, and value of, legal services. See Sawyer v. Sawyer, 253 Ga. App. 619, 620, 560 S.E.2d 86 (2002); C.A. Gaslowitz & Assoc. v. ZML Promenade, 230 Ga.App. 405, 406, 496 S.E.2d 470 (1998). But this rationale does not apply unless attorney fees are to be awarded. If attorney fees are not to be awarded, a party has no right to oral argument. McKeen v. McKeen, 224 Ga. App. 410, 411(2), 481 S.E.2d 236 (1997). It follows that the trial court did not err in failing to have an oral hearing on the motion for attorney fees.
2. In order to award attorney fees, a trial court must make findings of fact and conclusions of law which are sufficient to support the award. Montag v. Sutherland, 230 Ga.App. 692, 498 S.E.2d 86 (1998). When the trial court declines to award attorney fees, however, findings of fact and conclusions of law are unnecessary. See Bellah v. Peterson, 259 Ga.App. 182, 183(2), 576 S.E.2d 585 (2003).
Judgment affirmed.
All the Justices concur.
NOTES
[1]  Oral argument on a summary judgment motion is only permitted upon written request made in a separate pleading. Uniform Superior Court Rule 6.3.